Citation Nr: 0330109	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  95-37 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased rating for residuals of back 
injury with fracture at T12-L1, currently rated as 50 percent 
disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis with limitation of motion of the thoracic spine.

3.  Entitlement to an earlier effective date than August 30, 
1993 for a 50 percent rating for residuals of back injury 
with fracture at T12-L1 and a 10 percent rating arthritis 
with limitation of motion of the thoracic spine.

4.  Entitlement to an earlier effective date than August 30, 
1993 for a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted an increased rating of 50 percent 
for residuals of back injury with fracture at T12-L1 
effective August 30, 1993; a separate rating of 10 percent 
for arthritis with limitation of motion of the thoracic spine 
effective August 30, 1993; and entitlement to TDIU effective 
August 30, 1993.  The veteran appealed the issues of the 
assigned effective dates and the rating for service-connected 
residuals of back injury with fracture at T12-L1 and 
arthritis with limitation of motion of the thoracic spine.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act (VCAA).  First, VA has 
a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  

In this case, the veteran was sent a VCAA letter in April 
2003.  This letter told the veteran what type of evidence he 
needed to submit to support his appeal for an increase rating 
for his back disorders, but it did not inform the veteran of 
the type of evidence he needed to submit to support his 
appeal for earlier effective dates.  It appears that this 
part of the letter was inadvertently not put in the document.  
Accordingly, the appropriate actions should be undertaken to 
ensure that the directives of VCAA have been followed as to 
the effective date issues.  Disabled Am. Veterans v. Sec'y. 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

With regard to the claim of an increased rating for back 
disorders, VA's rating criteria pertaining to the spine was 
recently revised, effective September 26, 2003, which 
provides a General Rating Formula for Diseases and Injuries 
of the Spine.  The veteran has not been notified of the 
revisions, his claim has not been considered pursuant to the 
revisions, and he has not been examined in conjunction with 
the revisions.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran is informed that if there 
is evidence supporting the issues on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 with regard 
to the effective date issues.  VCAA 
should continue to be followed.  

3.  The veteran is informed that he is 
under an obligation to submit evidence.  
If there is evidence that there was an 
increase in disability, he must submit 
that evidence to VA.

4.  The veteran has not been notified of 
the revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

5.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's back disorders.  All indicated 
tests should be completed.  Range of 
motion studies should be undertaken.  

6.  If upon completion of the requested 
actions, the claim remains denied, the 
case should be returned after compliance 
with requisite appellate procedures to 
include the issuance of a supplemental 
statement of the case which addresses the 
pertinent changes in the rating criteria 
for spine disorders.  Thereafter, the 
case should be returned after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


